DETAILED ACTION
This action is in response to the communications filed on 25 July 2022.
Claims 1 and 12 are amended by the Applicant.
Claims 1-20 are pending.
Notice of Pre-AJA or AJA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant’s arguments in combination with the amendments pertaining to the prior art rejection of record is found persuasive. 
A new grounds of rejection is included below, necessitated by amendment.
Claim Interpretation
The claim language “wherein the power generator is operated to generate a power output having a variation of +5% or less relative a target power level” in the independent claims 1 and 12 is interpreted to be the directed to the variation of the frequency of the generator, as best understood from paragraph [0059].
The claim language “drive element” in claims 3-4, and 14 is interpreted to encompass the structure of either an endless chain or a belt, as best understood from paragraph [0008] of the Instant Application.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP 2173.05(p)). The claim language “wherein the power generator is operated to generate a power output having a variation of +5% or less relative a target power level” renders the claim indefinite because the language in the limitation above is directed to a method step which includes operating the power generator, but the claim is an apparatus claim. For purposes of Examination, the Examiner interprets the claim language to instead be, “wherein the power generator is configured 
Regarding claims 2-11 and 13-20:
Claims 2-11 and 13-20 are rejected by virtue of dependence.
Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, Jr. et al. (US 10787274) in view of Cote et al (US 20100133813); and in further view of Design Choice for claim 5.
Regarding Claim 1, Larson discloses the following:
a power generation system for an aircraft, the power generation system comprising: at least one aircraft component (hydraulic system 20; Fig. l); and a ram air turbine assembly (Fig. 1) configured to provide power to the at least one aircraft component, wherein the ram air turbine assembly comprises: a turbine 12 having an output shaft 28; a power generator 14 or 18 operably connected to the turbine; wherein the power generator 14 or 18 can be connected to the turbine 12 by a belt connection (col. 3, lines 9-11); 
Larson and Larson Jr do not disclose the following: 
a continuously variable transmission arranged between the turbine and the power generator, the continuously variable transmission configured to receive an input rotational speed from the turbine and output a constant output rotation speed to enable power generation at the power generator.
However Cote teaches the following: 
a continuously variable transmission (150a, see FIG. 3A,B; [0027]) arranged between the turbine (116a) and the power generator (132), the continuously variable transmission (150a, see FIG. 3A,B; [0027]) with a belt (158, see FIG. 3A,B, [0026]) connection configured to receive an input rotational speed from the turbine (116a) and output a constant output rotation speed (see [0029]) to enable power generation at the power generator (132), wherein the power generator is operated to generate a power output having a variation of +/-5% or less relative a target power level (*The Examiner notes, [0029] discloses it is well known in the art to use a continuously variable transmission (CVT) in combination with a gas turbine, which can generate a constant output speed even when the speed of the input shaft varies by a factor of five. Further,  [0028] discloses the constant rotation of the output shaft of the continuously variable transmission results in a constant frequency AC power. A disclosed constant frequency AC power is another way of saying a variation of zero, relative a target power level. Since the Cote reference discloses a specific example of a zero power variation, which falls within the range of a power output having a variation of +/-5% or less relative a target power level, the Cote teaching is considered to be anticipatory to the range (see MPEP 2131.03).
MOTIVATION STATEMENT
Since the turbine and the power generator of Larson can be connected by a belt connection, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the continuously variable transmission (CVT) of Cote such that the output shaft of the turbine is connected with the drive shaft of the CVT and the driven shaft of the same to be connected with the shaft of the power generator to transmit the torque from the turbine shaft to the power generator shaft with the reasonable expectation of successfully providing an output shaft with a constant output rotation speed, and therefore resulting in electrical power generation at a constant AC frequency (see Cote, [0028-29]).
Regarding claim 2, Larson as modified by Cote continues to teach the following:
The power generation system of claim , (as shown above) 
Cote continues to disclose the following:
the continuously variable transmission comprises: a first drive shaft (151) operably connected to the turbine; and a second drive shaft (152) operably connected to the power generator (132).
Regarding claim 3, Larson as modified by Cote continues to teach the following: 
The power generation system of claim 2, (as shown above) further comprising: 
a first pulley (top pulley 157, FIG. 3A) operably connected to the first drive shaft (151) and configured to be driven by rotation of the turbine (as applied to the turbine 100 of Larson); 
a second pulley (bottom pulley 157, FIG. 3A) operably connected to the second drive shaft (152), the second drive shaft (152) operably connected to the power generator (132, as seen in FIG. 2); and 
a drive element (belt 158) operably connecting the first pulley (top pulley 157, FIG.  3A) to the second pulley (bottom pulley 157, FIG.  3A)  such that rotation of the first pulley causes rotation of the second pulley.
Regarding claim 4, Larson as modified by Cote teaches the following: 
The power generation system of claim 3, (as shown above)
Cote continues to teach the following:
at least one of the first pulley (top pulley 157, FIG.  3A) and the second pulley (bottom pulley 157, FIG.  3A) comprises two cones (as can be seen in FIG. 3A,B the shape of the pulleys clearly is depicted in the shape of two cones); wherein the drive element (belt 158) wraps about the two cones (as seen in FIG. 3A,B).
Regarding claim 5, Larson as modified by Cote teaches the following: 
The power generation system of claim 4, (as shown above)
Cote continues to teach the following:
wherein one of the two cones (halves of pulleys 157) is fixedly connected to a respective drive shaft (151, 152) and the other of the two cones (halves of pulleys 157)  is movable along the respective drive shaft (151, 152). (as seen in FIG. 3A,B; the Examiner further notes, if one half of the pulley was not fixed to the shaft, the arrangement would not turn the drive shaft.)
Regarding claim 6, Larson as modified by Cote teaches the following: 
The power generation system of claim 3, (as shown above)
Cote continues to teach the following:
the drive element (belt 158) is one of a belt (see [0026]).

Regarding claim 7, Larson as modified by Cote teaches the following: 
The power generation system of claim 3, (as shown above)
Larson continues to teach the following:
the power generator is an electric power generator 14 (Larson; Fig 1).

Regarding claim 8, Larson as modified by Cote teaches the following: 
The power generation system of claim 1, (as shown above)
Larson continues to teach the following:
the power generator is a hydraulic pump 18 (Larson; Fig. 1).
Regarding claim 9, Larson as modified by Cote teaches the following: 
The power generation system of claim 1, (as shown above)
Larson continues to teach the following:
the power generator can be considered to include both an electric power generator 14 and a hydraulic power generator 18 (Larson; Fig. 1).
Regarding claim 10, Larson as modified by Cote teaches the following: 
The power generation system of claim 1, (as shown above)
Larson continues to teach the following:
the at least one aircraft component comprises a hydraulic component of the aircraft (the aircraft hydraulic system 20).
Regarding claim 11, Larson as modified by Cote teaches the following: 
The power generation system of claim 1, (as shown above)
Larson continues to teach the following:
the at least one aircraft component comprises an electronic component of the aircraft (Larson discloses the ram air turbine is used for providing emergency power in case of a loss of primary power in col. 3, lines 11-14; and an aircraft is known to have electronic components).
Regarding claim 12, 
see the rejection of claim 1 above. Further Larson discloses the ram air turbine is a system of an aircraft (col. 3, lines 8-9).
Regarding claims 13-20, 
see the rejection of claims 2-11 above.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Russ et al. (8,777,587), Rideau (2016/0009409) and Taneja et al. (9,217,417) are cited to

show different ram air turbine constructions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745